889 F.2d 291
281 U.S.App.D.C. 276
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Robert MACHT, et al., Appellants,v.Samuel K. SKINNER, Secretary, Department of Transportation, et al.
No. 89-5164.
United States Court of Appeals, District of Columbia Circuit.
Oct. 6, 1989.

Before WALD, Chief Judge, and HARRY T. EDWARDS and SILBERMAN, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the two motions for summary affirmance filed by the federal appellees and the state appellees, appellants' response, and the federal appellees' reply thereto, it is


2
ORDERED that the motions be granted.  Appellants have not demonstrated that the district court clearly erred or abused its discretion in denying the preliminary injunction which they sought.    See, e.g., Foltz v. U.S. News & World Report, 760 F.2d 1300, 1306 (D.C.Cir.1985);  White House Vigil for ERA Committee v. Watt, 717 F.2d 568, 571 (D.C.Cir.1983).  Moreover, the merits of the parties' positions are so clear as to justify summary action.    See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.